Hill, J.
1. “Save as to cases specially provided for by law (such as exceptions to the grant or refusal of an injunction, or the appointment of or refusal to appoint a receiver), no case can be brought to this court by bill of exceptions, so long as the same is pending in the court below, unless the decision complained of would have been a final dis*817position of the ease, had it been rendered as the excepting party claims that it should have been. Civil Code (1910), § 6138.” Baldwin v. Lowe, 129 Ga. 711 (59 S. E. 772).
No. 8487.
November 14, 1931.
Evans & Evans and M. L. Gross, for plaintiff in error.
8. P. New, contra.
2. “Striking an imperfect plea to the jurisdiction filed by the sole defendant, and rejecting an amendment thereto, is not a final judgment, and does not dispose of the ease; nor would it have done so had the amendment been allowed and the motion to strike been overruled.” Baldwin v. Lowe, supra. See Douglas v. Hardin, 163 Ga. 643 (136 S. E. 793) ; Lyndon v. Ga. Ry. & El. Co., 129 Ga. 353 (58 S. E. 1047) : Johnson v. Merchants & Farmers Bank, 141 Ga. 721 (81 S. E. 873).
3. Applying the foregoing rulings to the facts of this case, the writ of error, on motion, is

Dismissed.


All the Justices concur, except Beck, P. J., and Hines, J., who dissent.